2017 UT App 205



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                          Appellee,
                              v.
                    TIMOTHY JOSEPH ADAMS,
                          Appellant.

                            Opinion
                        No. 20150565-CA
                    Filed November 9, 2017

            Sixth District Court, Kanab Department
               The Honorable Marvin D. Bagley
                         No. 131600036

            Dale W. Sessions, Attorney for Appellant
        Sean D. Reyes and Lindsey L. Wheeler, Attorneys
                         for Appellee

JUDGE GREGORY K. ORME authored this Opinion, in which JUDGES
       KATE A. TOOMEY and JILL M. POHLMAN concurred.

ORME, Judge:

¶1     Timothy Joseph Adams (Defendant) appeals his
convictions for producing and intending to distribute a
controlled substance, arguing that the district court erred when
it denied his motion to suppress evidence discovered during a
police search of his home. Because we agree with the district
court that the challenged search did not violate Defendant’s
rights under the Fourth Amendment to the United States
Constitution, we affirm.

¶2     On March 2, 2013, Big Water Deputy Rob Johnson
responded to a call from Defendant’s elderly mother, who was
very concerned about her son. Defendant, who lived alone in Big
Water, had not been in contact with her in several days,
                          State v. Adams


although typically they would speak on a near-daily basis. At
sixty-five, Defendant was not in good health, and his mother
feared the worst. Having responded to many similar calls
involving older individuals in the past, Deputy Johnson did, too.

¶3     Deputy Johnson departed immediately to conduct a
“welfare check” at Defendant’s home. Upon arriving, he saw
that a light was on inside, but no one answered when he
knocked on the door and yelled into the home. Deputy Johnson
saw no vehicles on the property, but he did find signs that
someone had recently been repairing leaky pipes underneath the
home. The area around the entrance to the crawl space was
moist, and a light in the crawl space was being powered by an
extension cord that ran up through an open window and into the
living room. He also saw that some tools had been left near the
air conditioning unit on top of the roof, and near them a ladder
had been left leaning up against the home. While all of this
might have suggested that Defendant had left to buy a part or
borrow a tool mid-project, Defendant’s neighbors informed
Deputy Johnson that they had not seen Defendant for two or
three days.

¶4    Deputy Johnson called Defendant’s mother to apprise her
of the situation. After reiterating her concerns for her son’s
health and safety, she implored Deputy Johnson to “use
whatever means necessary” to ensure that her son was alright.
He complied and entered Defendant’s living room through the
open window.

¶5    Upon entering Defendant’s house, Deputy Johnson saw a
grow light and several plants, all in various stages of cultivation.
He recognized the plants to be marijuana. After searching every
area within the residence where he believed he might find
Defendant, Deputy Johnson concluded that Defendant was not
at home. After photographing the plants with his cell phone,
Deputy Johnson left the residence.



20150565-CA                     2                2017 UT App 205
                         State v. Adams


¶6      After obtaining a search warrant, Deputy Johnson
returned to Defendant’s home accompanied by Big Water’s
Marshal. When they arrived, Defendant was loading marijuana
plants into his pickup truck and texting on his cell phone. All in
all, the officers found six marijuana plants, in addition to some
potting soil, industrial grow lights, rolling papers, and a rifle.
Based on what they found while executing this warrant, the
officers obtained a second warrant to seize Defendant’s rifle and
cell phone.

¶7     Defendant was later charged with production of a
controlled substance and possession of a controlled substance
with intent to distribute, both second degree felonies. He was
also charged with three less serious offenses.

¶8      Defendant moved to suppress the State’s evidence against
him on the grounds that Deputy Johnson’s initial search of his
home violated his Fourth Amendment rights and that all
evidence obtained as a result of the first and second warrants
was therefore fruit of an unlawful search. After extensive
briefing and an evidentiary hearing, the district court denied
Defendant’s motion and issued a memorandum decision setting
forth its findings of fact and conclusions of law. The court
determined that, viewing the circumstances “objectively, and as
a whole, it was reasonable for Deputy Johnson to conclude there
was an emergency and that Defendant was in immediate need of
life-saving assistance.” The court concluded that the deputy’s
warrantless entry into Defendant’s home was therefore
“reasonable and lawful under the circumstances.”

¶9      Ultimately, Defendant agreed to enter guilty pleas on his
two second degree felony charges in exchange for the State’s
dismissal of the three remaining charges. As a part of his plea
agreement, however, Defendant reserved the right to appeal the
district court’s ruling on his motion to suppress. See generally




20150565-CA                     3              2017 UT App 205
                          State v. Adams


Utah R. Crim. P. 11(j); State v. Sery, 758 P.2d 935, 939 (Utah Ct.
App. 1988). That appeal is now before us.

¶10 Defendant contends that the district court erred in
denying his motion to suppress. Specifically, Defendant argues
that the district court incorrectly held that Deputy Johnson’s
initial search was permissible under the “emergency aid”
exception to the Fourth Amendment’s warrant requirement. 1

¶11 “We review a trial court’s decision to grant or deny a
motion to suppress for an alleged Fourth Amendment violation
as a mixed question of law and fact.” State v. Fuller, 2014 UT 29,
¶ 17, 332 P.3d 937. “While the court’s factual findings are
reviewed for clear error, its legal conclusions are reviewed for
correctness, including its application of law to the facts of the
case.” Id.

¶12 The Fourth Amendment to the United States Constitution
guarantees “[t]he right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable
searches and seizures.” U.S. Const. amend. IV. 2 “Physical entry


1. The parties apparently agree that if the search was illegal, then
the exclusionary rule would apply, and all evidence obtained as
a result of the first and second warrants would properly be
suppressed.

2. There appears to have been argument before the district court
regarding whether our state constitution provides greater
protections against searches of private dwellings than does its
federal counterpart. But on appeal, Defendant argues only that
Deputy Johnson’s initial search violated his rights under the
Fourth Amendment to the United States Constitution. We
therefore have no occasion to interpret the parallel provision in
the Utah Constitution.




20150565-CA                     4                2017 UT App 205
                          State v. Adams


into the home is the ‘chief evil against which the wording of the
Fourth Amendment is directed.’” State v. Maxwell, 2011 UT 81,
¶ 13, 275 P.3d 220 (quoting United States v. United States Dist.
Court, 407 U.S. 297, 313 (1972)). For that reason, “warrantless
searches and seizures within an individual’s home are
‘presumptively unreasonable[.]’” Id. (quoting Payton v. New York,
445 U.S. 573, 586 (1980)).

¶13 Nevertheless, the “ultimate touchstone of the Fourth
Amendment is ‘reasonableness,’” and “the warrant requirement
is subject to certain reasonable exceptions.” Kentucky v. King, 563
U.S. 452, 459 (2011) (quoting Brigham City v. Stuart, 547 U.S. 398,
403 (2006)). One well-established exception is where “‘the
exigencies of the situation’ make the needs of law enforcement
so compelling that the warrantless search is objectively
reasonable under the Fourth Amendment.” Mincey v. Arizona,
437 U.S. 385, 394 (1978) (quoting McDonald v. United States, 335
U.S. 451, 456 (1948)). Accord Michigan v. Fisher, 558 U.S. 45, 47
(2009) (per curiam); Maxwell, 2011 UT 81, ¶ 14.

¶14 In Brigham City v. Stuart, 547 U.S. 398 (2006), 3 the United
States Supreme Court held that one such “exigency obviating the
requirement of a warrant is the need to assist persons who are
seriously injured or threatened with such injury.” Id. at 403. “The
need to protect or preserve life or avoid serious injury is
justification for what would be otherwise illegal[.]” Id. (citation
and internal quotation marks omitted). The Court made it clear
in Brigham City that law enforcement officers may enter a


3. Brigham City v. Stuart began its appellate journey in this court.
See 2002 UT App 317, 57 P.3d 1111 (affirming order suppressing
evidence premised on the ground that a warrantless search was
illegal). See also Brigham City v. Stuart, 2005 UT 13, 122 P.3d 506
(affirming Utah Court of Appeals decision), rev’d, 547 U.S. 398
(2006).




20150565-CA                     5                2017 UT App 205
                           State v. Adams


residence without a warrant where they have “an objectively
reasonable basis” to believe that any of its occupants are in need
of such assistance. Id. at 406. The Utah Supreme Court has
referred to this principle as the “emergency aid doctrine.” See,
e.g., State v. Anderson, 2015 UT 90, ¶ 19, 362 P.3d 1232.

¶15 Defendant advances two reasons why he believes it was
error for the district court to apply the emergency aid doctrine in
his case. First, he maintains that his “mother’s concern that her
adult son had not contacted her in four days did not [rise] to the
level of an emergency as contemplated by law.” Second, he
argues that even if Deputy Johnson had been justified in
concluding that an emergency existed given Defendant’s
mother’s report, he could not reasonably have concluded that
such an emergency was taking place inside Defendant’s home
once he arrived on the scene and surveyed the premises. 4 We
address Defendant’s arguments in turn.


4. Defendant also contends that Deputy Johnson “did not have
an objectively reasonable basis to believe that . . . there was an
immediate need for assistance for the protection of life.” His
language mirrors our own in Salt Lake City v. Davidson, 2000 UT
App 12, 994 P.2d 1283, where we adopted an ill-fated three-
prong test for determining when warrantless searches are
justified under the emergency aid doctrine. Id. ¶ 12 (Pursuant to
the Davidson test, “a warrantless search is lawful under the
emergency aid doctrine if the following requirements are met:
(1) Police have an objectively reasonable basis to believe that an
emergency exists and believe there is an immediate need for their
assistance for the protection of life. (2) The search is not primarily
motivated by intent to arrest and seize evidence. (3) There is
some reasonable basis to associate the emergency with the area
or place to be searched.”) (emphasis added). To the extent our
test involved inquiring into an officer’s subjective motivations
for engaging in a search, the United States Supreme Court has
                                                         (continued…)


20150565-CA                      6                2017 UT App 205
                           State v. Adams


¶16 We conclude that Defendant’s first argument is foreclosed
by the Supreme Court’s decisions in Brigham City and Michigan
v. Fisher, 558 U.S. 45 (2009) (per curiam). In Fisher, law
enforcement officers responded to a complaint about a
disturbance taking place inside a residence. 558 U.S. at 45. Upon
arriving at the scene, the officers found “a pickup truck in the
driveway with its front smashed.” Id. They also found “blood on
the hood of the pickup and on clothes inside of it, as well as on
one of the doors of the house.” Id. at 46. “Through a window, the
officers could see [the] respondent . . . inside the house,
screaming and throwing things.” Id. They could also see that the
respondent had a cut on his hand. Id.

¶17 The officers knocked on the door and asked whether the
respondent needed medical attention. Id. He ignored their offers
of assistance and demanded that they get a search warrant. Id.


(…continued)
unambiguously held that this is not the law. See Brigham City v.
Stuart, 547 U.S. 398, 404 (2006) (“An action is ‘reasonable’ under
the Fourth Amendment, regardless of the individual officer’s
state of mind, as long as the circumstances, viewed objectively,
justify [the] action.”) (emphasis and brackets in original) (citation
and additional internal quotation marks omitted). And while the
United States Supreme Court has not rejected our “protection of
life” requirement outright, it is doubtful that the requirement
would survive review in light of more recent decisions. See
Michigan v. Fisher, 558 U.S. 45, 49 (2009) (per curiam) (“Officers
do not need ironclad proof of ‘a likely serious, life-threatening’
injury to invoke the emergency aid exception.”). But because we
hold that there was an objective basis for Deputy Johnson’s
belief that Defendant’s life was in danger, the “protection of life”
requirement is satisfied in any event, and we have no need to
further consider the viability of the second prong of the Davidson
test here.




20150565-CA                      7               2017 UT App 205
                          State v. Adams


One of the officers then “pushed the front door partway open
and ventured into the house” but withdrew upon seeing that the
respondent was pointing a gun at him. Id. The respondent was
later charged with assault with a dangerous weapon and
possession of a firearm during the commission of a felony. Id.

¶18 The trial court concluded, and the Michigan Court of
Appeals agreed, that by entering the respondent’s home the
officer had violated his Fourth Amendment rights. Id. The court
of appeals observed that while “there was evidence an injured
person was on the premises,” nevertheless “the mere drops of
blood did not signal a likely serious, life-threatening injury.” Id.
at 48 (citation and internal quotation marks omitted). In fact, the
officers had seen that the respondent “was very much on his feet
and apparently able to see to his own needs.” Id. (citation and
internal quotation marks omitted). Accordingly, the Michigan
Court of Appeals held that the situation “did not rise to a level of
emergency justifying the warrantless intrusion into a residence.”
Id. (citation and internal quotation marks omitted).

¶19 The United States Supreme Court reversed the Michigan
Court of Appeals, stating that “[e]ven a casual review of Brigham
City reveals the flaw in this reasoning.” Id. at 49. Law
enforcement does “not need ironclad proof of ‘a likely serious,
life-threatening’ injury to invoke the emergency aid exception.”
Id. On the contrary, in Brigham City the Court held that the
exception applied even where police observed an injury no more
serious than a bloody lip inflicted upon an adult by a juvenile. Id.
It therefore “sufficed to invoke the emergency aid exception that
it was reasonable to believe that [the respondent] had hurt
himself (albeit nonfatally) and needed treatment that in his rage
he was unable to provide[.]” Id.

¶20 In view of the principles articulated in Brigham City and
Fisher, we hold that Deputy Johnson had an “objectively
reasonable basis” for believing that the situation he encountered



20150565-CA                     8                2017 UT App 205
                         State v. Adams


at Defendant’s residence was serious enough to constitute an
emergency. On the unique facts of this case, we reach this
conclusion even though Deputy Johnson did not see Defendant
inside his home, much less in apparent distress.

¶21 Deputy Johnson’s reasonable belief that Defendant was
experiencing a serious medical emergency is supported by
several unchallenged findings in the district court’s
memorandum decision. The court found, first, that Defendant’s
mother had informed law enforcement that he was suffering
from “ongoing health issues.” It also found that Defendant’s
mother had informed law enforcement that, although typically
they would speak on a near-daily basis, she had not heard from
Defendant in several days. Furthermore, it found that
Defendant’s neighbors had told law enforcement that they had
not seen or heard from Defendant in two or three days. Finally,
the court found that Deputy Johnson had conducted similar
welfare checks in the past, and that during those checks he “had
. . . found individuals in their home either dead or
incapacitated.” Taking all these circumstances into account, it
was objectively reasonable for Deputy Johnson to conclude,
upon receiving no response to his knocking and hollering, that
Defendant may well be inside the home in need of medical
attention.

¶22 Defendant also advances the argument that the
circumstances Deputy Johnson confronted did not rise to the
level of an emergency because the record does not contain
evidence “explaining the basis for [his mother’s] opinion”
regarding her son’s “ongoing health issues.” While this is a good
point, 5 Defendant’s argument is in conflict with the logic of


5. With the benefit of hindsight, further inquiry would have been
the better practice to make sure that Defendant’s mother was not
just a worrier by nature and that her concerns had a clear
                                                    (continued…)


20150565-CA                    9               2017 UT App 205
                          State v. Adams


Brigham City and Fisher. In the words of the United States
Supreme Court, “Officers do not need ironclad proof of ‘a likely
serious, life-threatening injury’ to invoke the emergency aid
exception.” Michigan v. Fisher, 558 U.S. 45, 49 (2009) (per curiam).
Reasonableness—not certainty—is the standard, and the district
court’s well-supported findings are enough to convince us that
the reasonableness standard was satisfied here.

¶23 We therefore turn to Defendant’s second argument.
Defendant contends that the district court erred in applying the
emergency aid doctrine because, from all appearances, “no one
was home” when Deputy Johnson arrived at Defendant’s
residence to conduct the welfare check. 6 Defendant supports his


(…continued)
medical basis: From what condition or conditions did Defendant
suffer? Did he take medications for these conditions? Did he
have any history of skipping his prescribed doses? Did he have a
history of heart issues, seizures, or passing out? On balance,
though, given the history of frequent conversation between
mother and son, it was not unreasonable for Deputy Johnson to
infer that Defendant’s mother had in-depth knowledge of her
son’s health issues and that she would not have sounded the
alarm but for a reasonable basis in fact for her concerns. Such an
inference would usually not be enough on which to premise a
warrantless entry, but it suffices here because of the pattern of
near-daily communication between Defendant and his doting
mother.

6. Here, again, Defendant relies on the language of our test in
Salt Lake City v. Davidson, 2000 UT App 12, 994 P.2d 1283,
arguing that the emergency aid doctrine does not apply because
the third prong of the Davidson test was not satisfied.
Specifically, Defendant maintains that Deputy Johnson “did not
have a reasonable basis to associate the emergency with the area
                                                  (continued…)


20150565-CA                     10               2017 UT App 205
                          State v. Adams


argument by pointing out that “[n]o vehicles were present on the
property,” and that even if Deputy Johnson had reason to
suspect Defendant was ill, he “did not observe Defendant lying
on the floor inside.”

¶24 Under different circumstances, Defendant’s argument
might be persuasive. As it stands, however, the undisputed
findings of the district court persuade us that Deputy Johnson
had an “objectively reasonable basis” for believing that
Defendant was likely experiencing a medical emergency inside
his home, albeit not in view through a window.

¶25 It is true that in both Brigham City and Fisher, law
enforcement officers did not enter a private residence without a
warrant until they had personally witnessed injured individuals
inside. Nevertheless, the standard articulated in those cases is
not visual confirmation—it is reasonableness. See Brigham City v.
Stuart, 547 U.S. 398, 404 (2006) (“An action is ‘reasonable’ under
the Fourth Amendment . . . ‘as long as the circumstances, viewed
objectively, justify [the] action.’”) (brackets in original)


(…continued)
or place [he] searched.” Cf. id. ¶ 12 (“[A] warrantless search is
lawful under the emergency aid doctrine if . . . [t]here is some
reasonable basis to associate the emergency with the area or
place to be searched.”). Because we hold that the facts and
circumstances known to Deputy Johnson at the time of the
welfare check were legally sufficient to invoke the emergency
aid exception under the United States Supreme Court’s
“objectively reasonable basis” test and permit his warrantless
entry into Defendant’s home, we have no occasion to comment
on the continuing vitality of the third prong of the Davidson test.
But nothing in the language of that prong leads us to believe that
it requires a standard of judicial review that is any more or less
exacting than the federal test.




20150565-CA                    11               2017 UT App 205
                         State v. Adams


(emphasis omitted) (quoting Scott v. United States, 436 U.S. 128,
138 (1978)). The only question we need ask, then, is whether,
under the circumstances, it was objectively reasonable for
Deputy Johnson to conclude that Defendant was likely at home
when he arrived to conduct the welfare check.

¶26 The district court made several findings of fact which,
taken together, persuade us that Deputy Johnson’s conclusion
was a reasonable one. The court found, for example, that Deputy
Johnson could see someone had recently been working on leaky
pipes under the home’s crawl space. An extension cord
powering a lamp was strung through an open window into the
crawl space, and the area around the crawl space was still
moist—not the scene one would expect if the homeowner had
simply left for a few days. The court also found that Deputy
Johnson observed some tools that had been left on top of the roof
near the air conditioning unit and that a ladder was left leaning
up against the home near the tools. Again, this is evidence more
consistent with Defendant taking ill or becoming injured while
working on his home than it is indicative of someone who had
decided to leave on a trip for two or three days. Under these
circumstances, we believe it was objectively reasonable to
conclude that Defendant was likely at home and in need of
medical attention.

¶27 Accordingly, we hold that the district court, given the
facts it found, correctly concluded that Deputy Johnson’s
warrantless entry was permissible under the emergency aid
doctrine. The court therefore did not err in denying Defendant’s
motion to suppress.

¶28   Affirmed.




20150565-CA                   12               2017 UT App 205